
	
		I
		111th CONGRESS
		1st Session
		H. R. 3088
		IN THE HOUSE OF REPRESENTATIVES
		
			June 26, 2009
			Mr. Carson of Indiana
			 (for himself and Mr. Braley of Iowa)
			 introduced the following bill; which was referred to the
			 Committee on Financial
			 Services
		
		A BILL
		To require an automobile manufacturer that the Federal
		  Government has an ownership interest in or that has an outstanding loan from
		  the Federal Government to purchase liability insurance from an insurance
		  company.
	
	
		1.Short titleThis Act may be cited as the
			 Jeremy Warriner Consumer Protection Act of
			 2009.
		2.FindingsThe Congress finds the following:
			(1)Product liability is an important legal
			 mechanism to ensure that those who make products available to the public are
			 held responsible for the injuries those products cause.
			(2)American consumers
			 have a legal right to obtain compensation for injuries caused by defectively
			 designed or built cars.
			(3)Under its purchase
			 agreement, newly restructured Chrysler will not have product liability for
			 millions of existing Chrysler vehicles currently on the road, potentially
			 leaving hundreds of individuals and families uncompensated for injuries caused
			 by vehicle defects.
			(4)Under ongoing
			 bankruptcy proceedings, General Motors is likely to sell its assets under
			 similar terms to those of Chrysler, in this case leaving those who have been or
			 might be injured by any of the tens of millions of existing General Motors
			 vehicles with no effective legal recourse for product liability.
			(5)There are more
			 than 10 million Chrysler and 30 million General Motors vehicles currently on
			 the road that are subject to safety recalls and, on average, there will be 500
			 to 1,000 serious auto injuries or fatalities in these vehicles every
			 year.
			(6)Taking away the
			 legal right to seek compensation for injuries will result in no accountability
			 for companies that put cars with defects on the market.
			(7)Without
			 compensation, many innocent victims will be left struggling to pay massive
			 medical bills while potentially being unable to work. These health care and
			 disability costs will be borne by State and Federal governments, at a time when
			 they can least afford it.
			3.Insurance
			 requirement
			(a)In
			 generalAny automobile
			 manufacturer that the Federal Government has an ownership interest in or that
			 has an outstanding loan from the Federal Government shall purchase liability
			 insurance from an insurance company.
			(b)Insurance
			 specifications
				(1)In
			 generalThe liability insurance described under subsection (a)
			 shall provide products liability coverage in sums that are actuarially
			 reasonable for—
					(A)all products that
			 the manufacturer has marketed or sold in the United States;
					(B)all products that
			 any predecessor corporation of the manufacturer has marketed or sold in the
			 United States; and
					(C)all future
			 products that the manufacturer markets or sells in the United States.
					(2)Successor entity
			 coverageThe liability
			 insurance described under subsection (a) shall provide for the coverage of any
			 successor entity of the manufacturer as an additional insured.
				(3)Self-retention
			 limitsThe liability insurance described under subsection (a) may
			 have self-retention limits, but such limits may not be greater than $200,000
			 per claim.
				(c)No defense based
			 on BankruptcyIf an
			 automobile manufacturer described in subsection (a), or any successor entity,
			 is a named insured under a liability insurance plan, any defense predicated
			 upon Bankruptcy to a liability claim involving such plan shall be null and
			 void.
			(d)RulemakingNot later than 90 days after the date of
			 the enactment of this Act, the Administrator of the National Highway Traffic
			 Safety Administration shall initiate a rulemaking proceeding to implement the
			 insurance requirement under this section.
			(e)Civil
			 penaltyThe Administrator of
			 the National Highway Traffic Safety Administration may impose a civil penalty
			 against any automobile manufacturer for each violation of subsection (a) in an
			 amount not to exceed 5 times the amount the Administrator determines it would
			 have cost such manufacturer to purchase liability insurance described under
			 subsection (a).
			
